In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 16‐2342 & 16‐2375 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                 v. 

ANTWON WILLIS and ERICKA SIMMONS, 
                                 Defendants‐Appellants. 
                     ____________________ 

        Appeals from the United States District Court for the 
         Northern District of Indiana, South Bend Division. 
             No. 3:14‐cr‐83 — Jon E. DeGuilio, Judge. 
                     ____________________ 

  ARGUED FEBRUARY 23, 2017 — DECIDED AUGUST 18, 2017 
               ____________________ 

   Before  POSNER,  EASTERBROOK,  and  MANION,  Circuit 
Judges. 
    MANION,  Circuit  Judge.  Antwon  Willis  and  Ericka  Sim‐
mons were convicted of conspiracy to distribute 100 grams 
or  more  of  heroin  and  sentenced  to  235  months’  and  108 
months’ imprisonment, respectively. They appeal their con‐
victions, claiming there was an impermissible variance from 
the  indictment.  They  also  claim  the  jury  pool  failed  to  in‐
clude a fair cross‐section of their community because only 
2                                       Nos. 16‐2342 & 16‐2375 
      
one  of  the  48  members  of  the  venire  was  black.  Simmons 
also challenges the district court’s jury instruction related to 
the amount of heroin involved in her offense. Finally, Sim‐
mons argues that the district court erred in enhancing her 
sentencing offense level for possession of a gun during the 
commission of a drug offense. We affirm. 
                                  I. 
    While this appeal concerns legalistic quibbles, the facts 
underlying this case reveal the dark underbelly of the world 
of heroin addicts. Over the course of a week, a jury heard 
from  scores  of  witnesses:  from  the  doctor’s  son—a  former 
Big Ten soccer player who turned to heroin after tearing his 
ACL and becoming addicted to his opioid‐based prescrip‐
tion pain killer—to the young couple with good‐paying un‐
ion jobs who tried heroin  one night at a party only to de‐
velop a hundred‐dollar‐plus‐a‐day addiction that left them 
overdosing in their car and later serving time in prison. Un‐
fortunately, as the law enforcement officers who also testi‐
fied confirmed, these realities have become all too common‐
place.  
    According to witnesses, Antwon Willis and Ericka Sim‐
mons were behind much of the heroin making its way into 
Michigan City and surrounding communities in the North‐
ern District of Indiana. They were tried jointly on one count 
of conspiracy to distribute more than 100 grams of heroin. 
Over the course of the week‐long trial, the jury heard from 
a  total  of  twenty  witnesses,  including  police  officers  and 
DEA agents, former heroin addicts who had purchased her‐
oin from Willis and Simmons, and Simmons herself—who 
denied any knowledge of Willis’s drug‐dealing. Because this 
appeal comes to us following a full trial, we present the facts 
Nos. 16‐2342 & 16‐2375                                               3 
   
in the light most favorable to the government, drawing all 
reasonable  inferences  from  that  evidence  in  the  govern‐
ment’s favor. United States v. Campos, 541 F.3d 735, 742 (7th 
Cir. 2008).  
    At  trial,  the  jury  heard  testimony  that  Willis  and  Sim‐
mons met at a party in 2010 and began dating shortly there‐
after.  They  later  moved  in  together  in  a  house  in  Illinois. 
While living in Illinois, Willis sold substantial quantities of 
heroin to a variety of users. In the summer of 2010, law en‐
forcement officers arrested Willis after using a confidential 
informant to purchase 50 grams of heroin from him. The in‐
formant testified about his relationship with Willis and ex‐
plained  how  Willis  sold  the  heroin  packaged  in  capsules 
with  each  capsule  containing  about  1/10  gram  of  heroin. 
Willis  sold  14  capsules  for  $100,  or  at  about  $7  each.  This 
modus operandi would later lead law enforcement officers 
to connect Willis with the heroin distributed in the Michigan 
City, Indiana area.  
     Several  heroin  users  from  Michigan  City  also  testified. 
They told the jury that they had purchased heroin from Wil‐
lis or Simmons in both Illinois and Indiana. They explained 
that  they  would  text  Willis  when  they  wanted  heroin  and 
Willis would direct them to meet him or Simmons, typically 
in  a  parking  lot.  The  sales  often  took  place  in  cars  with  a 
“toss over”: Willis or Simmons would toss over a cigarette 
case filled with heroin and the buyer would toss over one 
filled with cash. Several witnesses identified Simmons as the 
woman they met at Willis’s direction. Additionally, Brittany 
LeMond and her boyfriend Derrick Penwell—union boiler‐
makers—testified that they would call Willis to buy heroin 
and then either Simmons or Willis would complete the sale 
4                                        Nos. 16‐2342 & 16‐2375 
      
in front of a Hammond, Indiana apartment complex where 
the couple had moved in 2011.  
    Besides  purchasing  heroin  outside  the  Indiana  apart‐
ment  complex,  when  LeMond  and  Penwell  were  working 
out‐of‐state they wired money for the drugs via Moneygram 
and Willis would send them heroin through the mail. Willis 
directed  LeMond  and  Penwell  to  send  the  money  in  Sim‐
mons’s name and Simmons retrieved the funds—$18,485 in 
total. At the approximately $7 per gram price to which the 
witnesses  attested,  the  quantity  of  heroin  involved  in  just 
the Moneygram transactions easily exceeded the 100 grams 
charged in the indictment. 
    Willis and Simmons later moved back to Illinois, living 
together in a house on Henry Street in Lansing. In October 
2014,  after  authorities  connected  the  dots  between  Willis’s 
operations in Illinois and the recent influx in northern Indi‐
ana  of  heroin‐filled  capsules,  officers  arrested  Willis.  A 
search of the Henry Street house revealed empty capsules, a 
mixer,  a  box  full  of Dormin  (which  is  a  substance  used  to 
“cut”—or dilute—heroin), and a vial containing heroin. In a 
bedroom of the home were more Dormin bottles, a change 
of address form with Simmons’s name, and more capsules. 
Officers also recovered a handgun from a shelf in the bed‐
room closet.  
   Willis was later charged along with eight other individ‐
uals in a nine‐count indictment in the Northern District of 
Indiana. Willis was named in four counts: one count of con‐
spiracy to distribute heroin and three counts of distribution. 
Willis’s co‐defendants all pleaded out. The grand jury later 
returned a superseding indictment naming only Willis and 
Simmons and charging them with one count of conspiracy 
Nos. 16‐2342 & 16‐2375                                              5 
   
and  five  counts  of  distribution.  (Simmons  had  not  been 
named  in  the  original  indictment.)  Specifically,  the  indict‐
ment alleged: 
        “From an unknown date in 2009, up to and in‐
        cluding October 2014, in the Northern District 
        of  Indiana  and  elsewhere,  Antwon  Wil‐
        lis … and  Ericka  Simmons … defendants 
        herein,  knowingly  and  intentionally  com‐
        bined,  conspired,  confederated  and  agreed 
        with  other  persons  known  and  unknown  to 
        the grand jury, to commit one or more offenses 
        against the United States.”  
     The  defendants  moved  to  dismiss  the  distribution 
counts, arguing those counts involved drug transactions in 
Illinois and thus venue in the Northern District of Indiana 
was  improper.  The  government  agreed  and  dismissed  the 
distribution counts, and then Willis and Simmons pleaded 
not  guilty  and  proceeded  to  trial  solely  on  the  conspiracy 
count.  
    At the start of the jury selection process, only one of the 
48 potential jurors appeared to be black. Willis’s attorney ar‐
gued  that  blacks  were  severely  underrepresented  in  the 
panel and asked to have the trial adjourned for a new panel 
to be drawn. The district court denied the request.  
     At trial, in addition to the above evidence, Simmons tes‐
tified  in  her  defense.  She  told  the  jury  that  she  had  never 
sold drugs and that she did not know that Willis had sold 
drugs; rather, she explained that she thought that he was in 
the construction and home‐flipping business. Simmons also 
6                                        Nos. 16‐2342 & 16‐2375 
      
claimed that she had never delivered drugs or met the her‐
oin addicts who had identified her. While she had picked up 
the funds sent via Moneygram, she had believed that money 
was for home projects. Simmons admitted, though, that she 
was with Willis on occasion when he would toss a cigarette 
pack to people in another car and would receive one in re‐
turn. Still, she claimed she never knew there were drugs in‐
volved and never asked Willis what he was doing.  
    Willis did not call any witnesses in his defense. Instead, 
his  attorney  presented  a  more  novel  argument—one  that 
made sense given the overwhelming evidence against him. 
Willis’s attorney admitted that Willis was a drug dealer, but 
argued that  the jury  must acquit him because the govern‐
ment had not charged Willis with distribution. Instead, he 
was  charged  with  conspiring  to  distribute  heroin  to  “oth‐
ers,” namely the Indiana addicts. Claiming the addicts were 
merely in a buy‐sell relationship with Willis, his attorney ar‐
gued that the government had failed to prove the conspir‐
acy charged in the indictment. 
    The government responded that several of the witnesses 
testified  that  Willis  knew  they  were  reselling  some  of  the 
heroin and the jury could reasonably conclude they were co‐
conspirators.  Alternatively,  the  government  argued  that, 
even if the Indiana buyers weren’t co‐conspirators, the pros‐
ecution  did  not  need  to  prove  that  Willis  conspired  with 
them  because  the  indictment  allowed  it  to  proceed  on  the 
narrower  theory  that  Willis  had  conspired  with  Simmons. 
The district court agreed and instructed the jury as follows: 
         Count  1  of  the  Superseding  Indictment 
         charges  each  defendant  with  conspiracy  to 
Nos. 16‐2342 & 16‐2375                                        7 
   
      distribute heroin. In order for you to find a de‐
      fendant guilty of this charge, the government 
      must prove each of the following elements be‐
      yond a reasonable doubt as to that defendant:  
          1.  The  conspiracy  to  distribute  heroin  ex‐
      isted,  as  charged  in  the  Superseding  Indict‐
      ment; and  
          2.  The  defendant  in  question  knowingly 
      became a member of that conspiracy with an 
      intent to advance the conspiracy.  
      If you find from your consideration of all the 
      evidence that the government has proved each 
      of these elements beyond a reasonable doubt 
      as  to  a  defendant,  then  you  should  find  that 
      defendant guilty of this charge. If, on the other 
      hand, you find from your consideration of all 
      the evidence that the government has failed to 
      prove any one of these elements beyond a rea‐
      sonable  doubt  as  to  a  defendant,  then  you 
      should  find  that  defendant  not  guilty  of  this 
      charge. 
      If you find there were two or more conspira‐
      cies and a particular defendant was a member 
      of one or more of these conspiracies, you may 
      find  that  defendant  guilty  of  Count  1  if  you 
      further  find  that  this  proven  conspiracy  was 
      included  within  the  conspiracy  alleged  in 
      Count 1. If, on the other hand, the proven con‐
      spiracy is not, you must find the defendant not 
      guilty. 
8                                        Nos. 16‐2342 & 16‐2375 
      
      
    The judge also instructed the jury that merely being in a 
buy‐sell  relationship  is  insufficient  to  establish  a  conspir‐
acy—even if the seller knew the buyer intended to resell the 
drugs. The jury further received a “mere presence” instruc‐
tion explaining that merely being present at the scene of a 
drug deal is insufficient to establish a conspiracy.  
    Additionally,  Simmons  and  Willis  were  charged  with 
conspiring to sell at least 100 grams of heroin—a quantity 
which  increased  the  statutory  sentencing  range  from  0‐20 
years to 5‐40 years, 21 U.S.C. § 841(b)(1)(B)(i), 841(b)(1)(C). 
Therefore, the jury was required to determine whether the 
conspiracy involved 100 grams or more of heroin. The dis‐
trict court instructed the jury as follows:  
         The  amount  of  heroin  involved  in  a  defend‐
         ant’s  offense  includes  the  amount  of  heroin 
         that  the  defendant  conspired  to  distribute 
         while the defendant was a member of the con‐
         spiracy and the amount of heroin that the de‐
         fendant’s  co‐conspirators  distributed  in  fur‐
         therance  of  and  as  a  reasonably  foreseeable 
         consequence  of  the  conspiracy  while  the  de‐
         fendant was a member of the conspiracy. 
    Following deliberations, the jury found both Willis and 
Simmons guilty of conspiracy to sell heroin and found they 
had both conspired to distribute 100 grams or more of her‐
oin. At sentencing, over her objection, Simmons received an 
enhancement for possessing a gun during a drug trafficking 
offense  based  on  the  weapon  recovered  from  the  Illinois 
Nos. 16‐2342 & 16‐2375                                               9 
   
home she shared with Willis. Willis and Simmons both ap‐
peal. 
                                    II. 
    On  appeal,  Willis  and  Simmons  first  jointly  argue  that 
they  are  entitled  to  a  new  trial  because  blacks  were  un‐
derrepresented  in  the  composition  of  the  jury  pool.  Next, 
they argue that there was a fatal variance between the con‐
spiracy charged in the indictment and the proof at trial. Sim‐
mons alone presents two additional challenges: She claims 
the judge erred in instructing the jury concerning the quan‐
tity of heroin for which she was responsible and that the dis‐
trict court clearly erred in enhancing her sentencing level for 
possession of a gun in a drug offense. We consider each is‐
sue in turn. 
    A.  Jury Venire  
     The defendants first argue that they are entitled to a new 
trial because only one of the 48 members of the jury venire 
appeared to be black. A defendant is entitled to “be tried by 
an impartial jury drawn from sources reflecting a fair cross‐
section of the community.” Berghuis v. Smith, 559 U.S. 314, 
319 (2010). In order to prove that a jury venire does not re‐
flect a fair cross‐section, and thus constitutes a violation of 
the  Sixth  Amendment,  a  defendant  must  show  that  the 
group excluded was a distinctive group in the community; 
the representatives of this group in the venire was not fair 
and reasonable in relation to the number of such persons in 
the community; and that this underrepresentation was due 
to  systematic  exclusion  of  the  group  in  the  jury‐selection 
process.  United  States  v.  Alanis,  265  F.3d  576,  583  (7th  Cir. 
2001).  
10                                        Nos. 16‐2342 & 16‐2375 
       
     In  this  case,  the  defendants  cannot  show  that  the  un‐
derrepresentation of blacks in the jury pool was due to a sys‐
tematic exclusion of this group. Rather, the jury venire was 
pulled from individuals registered to vote and this court has 
previously  upheld  this  methodology  for  the  same  court 
which tried Willis and Simmons—the Northern District of 
Indiana‐South  Bend  division.  United  States  v.  Phillips,  239 
F.3d  829,  840  (7th  Cir.  2001)  (explaining  jury  venire  is  se‐
lected at random from the general election voter registration 
list of the eleven counties that comprise the South Bend Di‐
vision  of  Northern  District  of  Indiana  and  upholding  jury 
selection  plan);  Alanis,  265  F.3d  at  583.  (rejecting  a  Sixth 
Amendment challenge based on the racial composition of a 
jury pool where the defendant did not present evidence of 
the racial composition of the eleven counties from which ve‐
nires for the South Bend Division of the Northern District of 
Indiana are pulled). Further, in Phillips, this court rejected a 
challenge to a jury pool which involved 48 members with‐
out a single black member where there was no evidence of 
a  flawed  methodology  for  selecting  the  jury.  Phillips,  239 
F.3d at 841–42. And as we recently held in United States v. 
Fadiga, 858 F.3d 1061, 1064 (7th Cir. 2017), absent record ev‐
idence that the jury‐selection rules for the Northern District 
of  Indiana  were  biased  or  bypassed,  it  was  proper  for  the 
district court to reject a challenge to the racial balance of the 
jury. Accordingly, we reject the defendants’ challenge to the 
composition of the jury. 
      B.  Variance 
   The defendants next argue that there was a fatal variance 
between the conspiracy charged in the indictment and the 
government’s proof at trial. Specifically, Willis and Simmons 
Nos. 16‐2342 & 16‐2375                                          11 
   
argue that the indictment did not charge them with conspir‐
ing  with each other—but with conspiring “with  others”—
but that the judge instructed the jury that the government 
only  needed  to  prove  that  each  defendant  had  conspired 
with one other person. The defendants argue this difference 
constituted a material variance from the indictment. In sup‐
port of their position, the defendants highlight other cases 
in which co‐conspirators were explicitly charged with “con‐
spiring with each other.” See, e.g., United States v. Carson, 9 
F.3d  576,  585–86  (7th  Cir.  1993);  United  States  v.  Rosen‐
blum, 176 F.2d 321, 325 (7th Cir. 1949).  
    There  are  several  problems  with  the  defendants’  argu‐
ment. First, if the indictment did not charge Willis and Sim‐
mons with conspiring with each other, then the proper legal 
challenge  would  be  based  on  “constructive  amendment” 
and not a variance. United States v. Burge, 711 F.3d 803, 813–
14 (7th Cir. 2013) (explaining that a constructive amendment 
occurs  if  jury  instructions  allow  for  the  conviction  for  a 
crime not charged while a variance does not change the es‐
sential substance of the offense).  
   In any event, contrary to the defendants’ position, the in‐
dictment—while inartful—did charge Willis and Simmons 
with conspiring with each other. Here, again, is what the in‐
dictment  said:  “Antwon  Willis … and  Ericka  Sim‐
mons … defendants  herein,  knowingly  and  intentionally 
combined,  conspired,  confederated  and  agreed  with  other 
persons known and unknown to the grand jury, to commit 
one or more offenses against the United States.”  
     There are two ways to read this language. “Antwon Wil‐
lis  and  Ericka  Simmons  conspired  with  other  persons”  or 
“Anton  Willis  conspired  with  other  persons”  and  “Ericka 
12                                        Nos. 16‐2342 & 16‐2375 
       
Simmons  conspired  with  other  persons.”  However,  under 
either reading of the indictment, Simmons and Willis were 
charged  with  conspiring  with  each  other.  Under  the  first 
reading,  the  duo  together  conspired  with  other  persons; 
they  could  not  together  agree  with  a  third  person  unless 
they were also agreeing with each other. Under the second 
possible  reading,  Simmons  was  charged  with  conspiring 
with other persons—which could include Willis—and Wil‐
lis was charged with conspiring with other persons—which 
could include Simmons. 
    Now the use of the plural “other persons” means that at 
least three people were involved in the conspiracy—Willis, 
Simmons, and at least one other person. The government ar‐
gues on appeal that it had presented sufficient evidence that 
the  Indiana  heroin  buyers  who  resold  the  drugs  were  the 
defendants’  co‐conspirators.  We  need  not  reach  that  nar‐
rower question. The law in this circuit is clear that “‘a pros‐
ecutor may elect to proceed on a subset of the allegations in 
the indictment, proving a conspiracy smaller than the one 
alleged,’ so long as that subset is also illegal. If the conspir‐
acy charged in the indictment includes the smaller conspir‐
acy  found  by  the  jury,  then  the  variance  will  not  be  fatal, 
since the indictment would have sufficiently notified the de‐
fendants of the Government’s accusations.” United States v. 
Wilson,  134  F.3d  855,  865  (7th  Cir.  1998)  (quoting  United 
States v. Duff, 76 F.3d 122, 126 (7th Cir. 1996)). See also Cam‐
pos, 541 F.3d at 745 (explaining that Wilson “held that it was 
error to instruct the jury that if the government fails to prove 
the  exact  conspiracy  charged  in  the  indictment,  the  jury 
should acquit”).  
Nos. 16‐2342 & 16‐2375                                              13 
   
    In this case, as the government argued below, a conspir‐
acy between just Willis and Simmons constituted a subset of 
the broader “with other persons” conspiracy charged in the 
indictment. Because it was equally illegal for two to conspire 
together  as  for  three  or  more  to  do  so,  the  variance  is  not 
fatal. United States v. Cooper, 767 F.3d 721, 727 (7th Cir. 2014) 
(explaining that to convict on a conspiracy charge the gov‐
ernment must prove, among other things, that “two or more 
people agreed to commit an unlawful act”); United States v. 
Moreland,  703  F.3d  976,  984  (7th  Cir.  2012)  (“Conspiracy  is 
agreement, and it takes two to agree.”). 
    C.  Simmons’s Additional Challenges  
    Simmons presents two additional challenges. First, she 
argues  that  the  district  court  erred  in  instructing  the  jury 
concerning quantity of drugs involved. Here’s the instruc‐
tion given: 
        The  amount  of  heroin  involved  in  a  defend‐
        ant’s  offense  includes  the  amount  of  heroin 
        that  the  defendant  conspired  to  distribute 
        while the defendant was a member of the con‐
        spiracy and the amount of heroin that the de‐
        fendant’s  co‐conspirators  distributed  in  fur‐
        therance  of  and  as  a  reasonably  foreseeable 
        consequence  of  the  conspiracy  while  the  de‐
        fendant was a member of the conspiracy. 
    Simmons argues this instruction was flawed because it 
“invite[d] the jury to determine that Ericka Simmons [was] 
responsible for the amount of heroin Anton Willis distrib‐
uted even if that amount was not foreseeable to her because 
of her particular conspiratorial agreement.” The instruction, 
14                                      Nos. 16‐2342 & 16‐2375 
       
however,  expressly  limited  a  defendant’s  responsibility  to 
quantities reasonably foreseeable to that defendant while a 
member of the conspiracy. We fail to see how the instruction 
represented an incorrect or incomplete statement of the law. 
United States v. Daniel, 749 F.3d 608, 613 (7th Cir. 2014).  
    Moreover, any error in this instruction would have been 
harmless since  the  evidence that  Simmons conspired  with 
Willis to sell 100 grams or more of heroin was overwhelm‐
ing. Specifically, the evidence established that Simmons re‐
trieved over $18,000 in Moneygram transfers for heroin de‐
livered by Willis. At the approximately $7 per capsule rate, 
those transactions alone represented well over 100 grams of 
heroin.  
    Finally,  Simmons  challenges  her  sentence,  arguing  the 
district  court  erred  in  enhancing  her  sentencing  level  for 
possession of a gun during a drug trafficking offense pursu‐
ant  to  U.S.S.G.  §	2D1.1(b)(1).  That  section  provides  for  a 
two‐level  enhancement  when  “a  dangerous  weapon  (in‐
cluding a firearm) was possessed” during a drug trafficking 
offense.  “Possession”  means  “either  actual  possession  or 
constructive possession, meaning [she] had the power and 
the intention to exercise dominion or control over the fire‐
arm.” United States v. Morris, 836 F.3d 868, 872 (7th Cir. 2016). 
Further, a defendant is liable if the possession was reasona‐
bly  foreseeable  in  furtherance  of  the  jointly  undertaken 
criminal activity. United States v. Ramirez, 783 F.3d 687, 690–
91 (7th Cir. 2015).  
    While Simmons focuses on the lack of evidence that she 
personally possessed the gun, that argument is not helpful 
to her appeal for three reasons. First, the evidence was suf‐
ficient to show that Willis possessed the gun and given its 
Nos. 16‐2342 & 16‐2375                                         15 
   
location  and  the  location  of  the  drugs  and  the  drug  para‐
phernalia, his possession was reasonably foreseeable to Sim‐
mons. These facts are sufficient to justify the enhancement 
based on co‐conspirator liability. Second, the evidence suffi‐
ciently  established  that  Simmons  constructively  possessed 
the gun given that it was in the closet of the bedroom she 
shared  with  Willis  and,  again,  near  drugs  and  drug  para‐
phernalia. Under these circumstances, there is no clear error 
in enhancing Simmons’s sentence for possession of the gun. 
Finally, had there been error, it would have been harmless 
because  the  district  judge  expressly  stated  that  he  would 
have sentenced Simmons to the same term of imprisonment 
even  had  he  calculated  a  different  guideline  range.  See 
United States v. Tate, 822 F.3d 370, 377 (7th Cir. 2016).  
                                 III. 
    By  conspiring  together  to  distribute  heroin—a  charge 
contained within the broader indictment—Willis and Sim‐
mons have destined themselves to long terms of imprison‐
ment. While they seek to avoid that outcome by challenging 
the racial composition of the jury pool, they have failed to 
show a  Sixth Amendment violation.  Simmons  also cannot 
show any error in the jury instruction or the district court’s 
assessment of an enhancement for possessing a firearm dur‐
ing a drug trafficking offense; and even if she could, any er‐
ror would be harmless. For these and the foregoing reasons, 
we AFFIRM.